DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-11 are currently pending. Claims 1-9 have been elected without traverse in the response filed on 02/28/2022. This office action is the first office action on the merits of the claims.
Election/Restrictions
3.	Applicant’s election without traverse of Group I Claims 1-9 in the reply filed on 02/28/2022 is acknowledged.
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a percentage value of “oil absorption” which renders the claim indefinite as it is not clear what this percentage value is based off of.  Is it weight or volume? 
Concerning claims 2-9 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdzy (US 2013/0287980 A1).
Concerning claim 1,3, 6-7 Burdzy is drawn to a sealant used in engines to contain or prevent solids, liquids and or gases from moving across a boundary (paragraph 0002) and teaches a curable elastomeric sealent composition  that can be cured to give a cured sealent composition (paragraph 0024). 
The sealant is indicated to include a cross linkable elastomeric oligomer (paragraphs 0026-0027), a glassy monomer and a rubbery monomer, the examples of which are (meth)Acrylate monomers (paragraphs 0028-0030).  
Burdzy teaches exemplary composition which include an elastomer (a polyisocutylene oligomer with acrylate groups) a monofunctional (meth)acrylate free from a hydroxyl group (monomers such as stearyl acrylate isobornyl acrylate,  isooctyl acrylate isodecyl acrylate and others), polyfunctional methacrylate (1, 12 dodecandiol dimethacrylate) (paragraph 0068 examples 13 and 20)  and irgacure photo initiators (paragraph 0068 examples 13 and 20 and paragraph 0035).  The use of the photointiators would make the composition of Burdzy an active energy ray curable compostion.  As such Burdzy teaches a sealant composition that has the claimed components. 
Burdzy does not specifically teach that the composition is an oil leakage repairing material or that the oil absorption of the material before curing is 100% or greater and that the oil absorption of the oil leakage repairing material after curing is 50% or less. 
Burdzy however teaches the claimed components in the claimed amounts as is indicated above. The curable sealant composition of Burdzy would be capable of being used to repair an oil leak as it is a curable composition that can bind parts of leak together and as such would be considered to be an oil leak repairing material. 
The properties of oil absorption before and after curing would result from the particular components present in the composition and their amounts. However the composition of Burdzy is indicated to include the claimed components and to have a non-crosslinked structure before curing which would more easily absorb oil. Additionally the composition includes a dimethacrylate monomer indicating that the cured composition is a crosslinked polymer composition which would be less capable of absorbing oil due to the crosslinked nature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since Burdzy teaches the claimed components teaches an uncrosslined composition before curing and a crosslinked composition after curing the composition of Burdzy would have the claimed oil absorption properties before and after curing and so teach the claimed material. 
	Concerning claim 2 Burdzy does not specifically teach that the composition is a putty. Burdzy does however teach exemplary compositions having the claimed components which have an uncured viscosity of 23500 or 164000 cps (paragraph 0068 examples 13 and 20).
Appliants specification indicates that a putty has characteristics of a visocity of 100 Pa*s or greater but 200,000 Pa*s or less (applicants specification pg 7 paragraph 5). 
It should be noted that 1000 cps is equal to 1 Pa*s. As such the exemplary compositions of Burdzy would have 235 or 164 Pa*s which is within the indicated viscosity of a putty. As such the exemplary composition of Burdzy would be the claimed putty and meet the claimed limitations.
Concerning claim 8 Burdzy teaches the exemplary compositions indicated above which include  a polyfunctional (meth)acrylate of  1, 12 dodecandiol dimethacrylate (paragraph 0068 examples 13 and 20).  Example 13 indicates 1 gram of the 1, 12 dodecandiol dimethacrylate present in a composition of 93.5 grams which corresponds to an wt% of this poly (meth)acrylate of approximately 1.07 wt% of the composition. Example 20 indicates 0.5 grams of the 1, 12 dodecandiol dimethacrylate in a composition of 92.9 grams corresponding to approximately 0.54 wt% of this poly (meth)acrylate.  These values of the exemplary composition are within the claimed range. 
As such Burdzy teaches the claimed composition having the claimed amount of the indicated component. 
Concerning claim 9 Burdzy does not specifically teach the claimed glass transition value. However Burdzy does teach the glass transition temperature of each monomer component present in the exemplary compositions and indicates that none of the monomers used in the particularly indicated compositions of examples 13 and 20 have a Tg value which is above 150 °C  (paragraph 0068 examples 13 and 20). As such because the Tg of a cured polymer result from a weighted average of the Tg of the monomers used to make the polymer as is described by the fox equation, the exemplary compositions of Burdzy will have a Tg value that is less than 150 °C because there is no monomer component with a Tg that is above 150°C. As such the composition of Burdzy teaches the claimed limitations. 

6.	Claims 1, 3-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2015/0361313 A1).
Concerning claim 1, 3-5 Xie is drawn to an adhesive composition which is used for joining two or more pipe sections together (paragraph 0002). 
Xie teaches examples of a two part adhesive composition, which includes a total of 34.52 parts of an acrylic polymer, 19.2 parts of a MABS TR558A impact modifying polymer, 105.58 parts of methyl methacrylate, 8 parts of ethylene glycol dimethacrylate, 7 parts of methacrylic acid, as well as 25.656 of additionally components such a initiators, accelerators and stabilizer (paragraph 0035 Table 2 example 6).  These components therefore present in a total amount of 199.956 parts.  The MABS TR558A polymer is indicated to be a methylmethacrylate  acrylonitrile butadiene styrene copolymer (paragraph 0025) and would include a elastomeric portion of the polymer form the soft monomers such a butadiene (paragraph 0013) and as such would be considered to be an elastomer. This indicates that the composition includes a styrene containing elastomer which is present in an amount of 9.6 wt% of the composition, includes a monofunctional (meth)Acrylate free from a hydroxyl group (methyl methacrylate) and includes a polyfunctional (meth)acrylate (ethylene glycol dimethacrylate) present in an amount of 4 wt% of the composition. 
Xie does not specifically teach that the composition is an oil leakage repairing material or that the oil absorption of the material before curing is 100% or greater and that the oil absorption of the oil leakage repairing material after curing is 50% or less. 
Xie however teaches the claimed components in the claimed amounts as is indicated above. The adhesive material of Xie would be capable of being used to repair an oil leak as it is a curable adhesive composition that can bind parts of leak together and as such would be considered to be an oil leak repairing material. 
The properties of oil absorption before and after curing would result from the particular components present in the composition and their amounts. However the composition of Xie is indicated to include as the majority component methacrylate monomers which not having a polymer or crosslinked structure would more easily absorb oil. Additionally the composition includes a dimethacrylate monomer indicating that the cured composition is a crosslinked polymer composition which would be less capable of absorbing oil due to the crosslinked nature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since Xie teaches the claimed components in the claimed amounts and teaches an uncrosslined composition before curing and a crosslinked composition after curing the composition of Xie would have the claimed oil absorption properties before and after curing and so teach the claimed material. 
Concerning claim 6 Xie does not specifically that the composition is an active energy ray curable composition but the composition includes multiple (meth)acrylate type monomers (paragraph 0035 Table 2 example 6).  These monomers would be capable of undergoing curing by being exposed to a energy ray such as an electron beam, as the electron beam would result in the initiation of the unsaturated (meth)acrylate group of the monomer, thereby causing polymerization and curing. As such the composition of Xie would be capable of being cured by an active energy ray and as such the be an active energy ray curable composition and so meet the claimed limitations. 
Concerning claim 9 Xie does not specifically teach the claimed glass transition temperature of the composition after curing. However Xie indicates that the majority monomer of the composition is methyl methacrylate (paragraph 0035 Table 2 example 6). Methyl methacrylate results in a polymer having a glass trassition temperature of approximately 105 °. The glass transition temperature of a polymer is weighted by the amounts of the different monomers used to make the polymer. The composition of Xie does not include any monomers which have a glass transition temperature which is above 150 °C. As such given that methyl methacrylate is the majority component of the curable composition and no monomers with a glass transition temperature of greater than 150 °C, the composition when cured would have a glass transition temperature of less than 150 °C and therefor the composition of Xie would have the claimed glass transition temperature. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US 5,641,832).
Concerning claim 1 Nagaoka teaches a room temperature curable composition which is indicated to include from 1 to 650 parts by which of an oil absorbing filler (abstract). The oil absorption of the composition is indicated to be capable of being controlled by the amount and impregnation of the oil absorbing filler (column 4 lines 45-50). The composition is further indicated to be used as an adhesive for an oil contaminated surface and to provide good adhesion to the indicated surface (column 6 lines 25-40). The composition is also indicated to be useful as a sealing compound for forming a gasket (column 1 lines 5-20) and to prevent leakage of oil (column 1 lines 35-45).  The composition additionally includes an organo polysiloxane terminated with a silanol group or an alkoxy group and an organisilicon compound containing more than 2 hydrolyzable groups (column 2 lines 10-25) which crosslink together (column 3 lines 40-50). 
Nagaoka does not specifically teach that the uncured composition has an oil absorption amount of at least 100% or that the cured composition has an oil absorption of less than 50%. 
However, applicants specification indicates that the property of oil absorption before curing of 100% or greater results in excellent adhesion to an oil linkage area and that oil absorption of the oil leakage repairing material after curing of 50% or less resulting high sealing capability for oil leakage (applicants specification pg 5 lines 14-21). 
As is indicated above Nagaoka teaches that the composition has high adhesion to oil covered surfaces and when cured is used to prevent leakage of oil. Additionally the large range of the oil absorbing filler and that the oil absorption of the composition is indicated to be capable of being controlled by the amount and impregnation of the oil absorbing filler (column 4 lines 45-50) would indicate that the broad range of the oil absorbing filler would result in at very least an overlapping range with the claimed range of the claimed oil absorption of the of the uncured composition.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally the composition is indicated to be crosslinked during curing (column 3 lines 40-50) and crosslinking would lock the cured material in place and prevent access to the oil absorbing filler of the composition which in combination with the indication the composition can be used as a sealing compound that prevents oil leaks would indicate that the cured composition would have the claimed less than 50% oil absorption. 
It would have been obvious to one of ordinary skill in the art to use the claimed oil absorption in the composition of Nagaoka because Nagaoka teaches that the uncured composition has high adhesion to oil covered surfaces indicating high oil absorption and teaches a range of an oil absorbing filler material that would result in at very least an overlapping range with the claimed range of oil absorption. 

8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0361313 A1) as applied to claim 6 above, and further in view of Burdzy (US 2013/0287980 A1).
Concerning claim 7 Xie as is indicated above teaches a composition of claim 1 and 6 whereexamples of the composition, includes a total of 34.52 parts of an acrylic polymer, 19.2 parts of a MABS TR558A impact modifying polymer, 105.58 parts of methyl methacrylate, 8 parts of ethylene glycol dimethacrylate, 7 parts of methacrylic acid, as well as 25.656 of additionally components such a initiators, accelerators and stabilizer (paragraph 0035 Table 2 example 6).  These components therefore present in a total amount of 199.956 parts.  The MABS TR558A polymer is indicated to be a methylmethacrylate  acrylonitrile butadiene styrene copolymer (paragraph 0025) and would include a elastomeric portion of the polymer form the soft monomers such a butadiene (paragraph 0013) and as such would be considered to be an elastomer. This indicates that the composition includes a styrene containing elastomer which is present in an amount of 9.6 wt% of the composition, includes a monofunctional (meth)Acrylate free from a hydroxyl group (methyl methacrylate) and includes a polyfunctional (meth)acrylate (ethylene glycol dimethacrylate) present in an amount of 4 wt% of the composition which is within the claimed range of this component. 
Xie does not specifically teach that the composition can use a photo radical initiator. Xie teaches that the composition includes free radical initiators such as peroxides (paragraph 0014) and that inhibitor and or stabilizer can be added to the composition to prevent premature polymerization and provide a desirable working time of the composition (paragraph 0015). 
Burdzy is drawn to a curable composition that includes both a polymer and monomers (abstract) and teaches that useful polymerization initiators include those such as heat activated initiators such as peroxides  (paragraph 0032) and alternatively photo radical initiators which do not initiate polymerization nitrile  exposed to actinic radiation (paragraphs 0035-0037).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Xie to include the photo radical initiator of Burdzy because Burdzy indicates that peroxide initiators and photo radical initiators are alternatives to one another and the photo initiators can be used to initiate curing at a desired expose to actinic radiation which would prevent premature polymerization and provide a desirable working time as is indicated to be desired by Xie thereby providing the claimed composition. 
Conclusion
9.	Claims 1-9 are rejected. No claims are currently allowable. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763